Case 1:19-cv-02292-RBJ Document 42 Filed 10/02/20 USDC Colorado Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                JUDGE R. BROOKE JACKSON


Civil Action:         19-cv-02292-RBJ                       Date: October 2, 2020
Courtroom Deputy:     Julie Dynes                           Court Reporter: Sarah Mitchell

                Parties                                                Counsel

 CTF BM OPERATIONS LTD                                            David G. Mayhan
                                                                  Sarah S. O’Brien
                          Plaintiff

 v.

 DELTA ENTERPRISE SOLUTIONS LLC                                    Torrey Livenick
                Defendant


                                      COURTROOM MINUTES


TELEPHONE ORAL ARGUMENT

Court in Session: 9:00 a.m.

Appearance of counsel – all participants present via telephone. Also present is David Kahn,
representative of Delta Enterprise.

The Court outlines its understanding of the case, pending motions and settlement.

Argument given on pending motions.

ORDERED: Parties are to contact chambers next week to provide information on
         whether they can resolve this or would rather the judge rule on the pending
         motions.

Court in Recess: 10:29 a.m.            Hearing concluded.          Total time in Court: 01:29
